                 Case 2:19-cr-00201-JCC Document 24 Filed 05/26/20 Page 1 of 2



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR19-0201-JCC
10                              Plaintiff,                    ORDER
11          v.

12   TIFFANY WATTS,

13                              Defendant.
14

15          This matter comes before the Court on the Government’s unopposed motion to continue
16   the trial date and pretrial deadlines (Dkt. No. 22). Defendant has filed a speedy trial waiver up to
17   and including September 30, 2020. (Dkt. No. 23.)
18          On March 17, 2020, the Court issued General Order No. 02-20, which provides that “[a]ll
19   civil and criminal hearings and trial dates in [the Seattle and Tacoma] Courthouses scheduled to
20   occur before June 1, 2020, are continued pending further order of the Court” and that:
21          With regard to criminal matters, due to the Court’s reduced ability to obtain an
            adequate spectrum of jurors and the effect of the above public health
22          recommendations on the availability of witnesses, counsel and Court staff to be
            present in the courtroom, the time period of the continuances implemented by this
23
            General Order will be excluded under the Speedy Trial Act, as the Court
24          specifically finds that the ends of justice served by ordering the continuances
            outweigh the best interests of the public and any defendant’s right to a speedy trial,
25          pursuant to 18 U.S.C. § 3161(h)(7)(A). For the same reasons, the Court finds under
            18 U.S.C. § 3060(C) extraordinary circumstances exist, and justice requires delay
26          of all criminal preliminary hearings during the time period of the continuances

     ORDER
     CR19-0201-JCC
     PAGE - 1
                Case 2:19-cr-00201-JCC Document 24 Filed 05/26/20 Page 2 of 2



              implemented by this order.
 1
     W.D. Wash., General Order 02-20 §§ 2, 4 (Mar. 17, 2020); see W.D. Wash., General Order 08-
 2
     20 (May 13, 2020) (extending procedures established by General Orders 02-20 and 03-20 for 30
 3
     days).
 4
        Having thoroughly considered the Government’s motion, Defendant’s Speedy Trial waiver,
 5
     and the Court’s General Orders, the Court hereby FINDS as follows:
 6
        1. For the reasons set forth in the motion and General Order 02-20, the ends of justice
 7
              served by granting a continuance outweigh the best interests of the public and Defendant
 8
              in a speedy trial, 18 U.S.C. § 3161(h)(7)(A); and
 9
        2. Failure to grant a continuance would likely make trial impossible, result in a miscarriage
10
              of justice, and deny counsel for both parties the reasonable time necessary for effective
11
              preparation, taking into account the exercise of due diligence, 18 U.S.C.
12
              § 3161(h)(7)(B)(i), (B)(iv).
13
              For the foregoing reasons, the Government’s motion to continue trial (Dkt. No. 22) is
14
     GRANTED. It is therefore ORDERED that the trial date is CONTINUED from June 8, 2020, to
15
     September 28, 2020, at 9:30 a.m. The Court further ORDERS that the time between the date of
16
     this order and the new trial date is excludable time under the Speedy Trial Act, pursuant to 18
17
     U.S.C. §§ 3161(h)(7)(A), 3161(h)(7)(B)(ii), and 3161(h)(7)(B)(iv). Any pretrial motions shall be
18
     filed no later than August 28, 2020.
19
              DATED this 26th day of May 2020.
20

21

22

23
                                                            A
                                                            John C. Coughenour
                                                            UNITED STATES DISTRICT JUDGE
24

25

26


     ORDER
     CR19-0201-JCC
     PAGE - 2
